COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 APC HOMEMAKER SERVICE, INC.,                                 No. 08-14-00266-CV
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                         County Court at Law No. 5
                                               §
 ELVIRA PANDO,                                              of El Paso County, Texas
                                               §
                             Appellee.                        (TC# 2014DCV1490)
                                               §

                                            §
                                          ORDER

      The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                          '
February 5, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jeffrey B. Pownell, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before February 5, 2015.

       IT IS SO ORDERED this 21st day of January, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.